DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 9, 13, 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 is rejected because it is vague and indefinite the recitation; --the container-- (line 13).  The Examiner is unable to locate within claim 9 --the container--.  For examination purposes --the container-- will be interpreted as the --box-- (line 10).

Claim 9 is rejected because it is vague and indefinite the recitation; --the supply of serially connected liner bags-- (lines 16-17).  The Examiner is unable to locate within claim 9 --the supply of serially connected liner bags--.  For examination purposes --the supply of serially connected liner bags-- will be interpreted as --the roll of serially connected liner bags-- (line 12).

Claim 13 is rejected because it is vague and indefinite the recitation; --the method of claim 1-- (line 1).  The Examiner regards claim 1 as a product claim.  For examination purposes claim 13 will be examined as dependent of claim 11 which the Examiner regards as a method claim.

Claim 19 is rejected because it is vague and indefinite the recitation; --the pulling the leading liner bag-- (line 2).  For examination purposes the recitation in claim 19 will be interpreted as --the pulling of the leading liner bag--.

Claim 19 is rejected because it is vague and indefinite the recitation; --the trash bin step-- (line 3).  For examination purposes the recitation in claim 19 will be interpreted as --the trash bin--.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-5, 8, 10 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Miller (U. S. Patent 7,168,591 ) hereinafter MILLER.
Regarding claim 1, MILLER teaches (see FIG. 1, FIG. 2 below) a trash bin 40 comprising: a bottom wall 52; at least one sidewall 001 extending upwardly from the bottom wall 52 and having an upper edge 002 spaced from the bottom wall 52 and defining an opening 003 of the trash bin 40; wherein the bottom wall 52, the at least one sidewall 001 and the upper edge 002 combine to define an interior volume 004 of the trash bin 40; a container 10 mounted to the bottom wall 52 within the interior volume 004 of the trash bin 40; and a supply (page 4, col. 2, lines 16-20) of serially connected liner bags 50, housed within the container 10, a leading liner bag 005 of the supply of serially connected liner bags 50, (page 4, col. 2, lines 16-20) extending from the container 10 to line the bottom wall 52 and the at least one sidewall 001, the leading liner bag 005 adapted to receive (page 5, col. 3, lines 49-50) therein refuse inserted through the opening 003 and into the interior volume 004 of the trash bin 40.


    PNG
    media_image1.png
    713
    600
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    308
    384
    media_image2.png
    Greyscale


Regarding claim 3, MILLER teaches (see FIG. 1, FIG. 2 above) trash bin 40 wherein the container 10 is removably mounted (page 5, col. 3, lines 16-20) to the bottom wall 52.

Regarding claim 4, MILLER teaches (see FIG. 1, FIG. 2 above) trash bin 40 wherein the container 10 further comprises: a box 12; and a box lid 14 hingedly connected (via hinge 24) to the box 12.

Regarding claim 5, MILLER teaches (see FIG. 1, FIG. 2 above) trash bin 40 further comprising: a slot 22 in the container 10 through which the supply of serially connected liner bags 50 may be dispensed from the container 10.

Regarding claim 8, MILLER teaches (see FIG. 1, FIG. 2 above) trash bin 40 wherein the supply of serially connected liner bags 50 further comprises (page 5, col. 3, lines 33-38) a roll of serial connected liner bags 50.

Regarding claim 10, MILLER teaches (see FIG. 1, FIG. 2 above) a trash bin 40 comprising: a bottom wall 52; at least one sidewall 001 extending upwardly from the bottom wall 52 and having an upper edge 002 spaced from the bottom wall 52 and defining an opening 003 of the trash bin 40; wherein the bottom wall 52, the at least one sidewall 001 and the upper edge 002 combine to define an interior volume 004 of the trash bin 40; a container 10 mounted to the bottom wall 52 within the interior volume 004 of the trash bin 40, the container 10 adapted to house therein a supply (page 4, col. 2, lines 16-20) of serially connected liner bags 50, a leading liner bag 005 of the supply of serially connected liner bags 50 adapted to extend from the container 10 to line the bottom wall 52 and the at least one sidewall 001, the leading liner bag 005 adapted to receive (page 5, col. 3, lines 49-50) therein refuse inserted through the opening 003 and into the interior volume 004 of the trash bin 40.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2, 14 are rejected under 35 U.S.C. 103 as being unpatentable over MILLER, in view of Escobar et. al. (U. S. Patent Application Publication US 2008/0245794 Al) hereinafter ESCOBAR.
Regarding claim 2, MILLER (as applied to claim 1 above) teaches all the limitations of the claim.  MILLER fails to teach (see FIG. 1, FIG. 2 above) trash bin 40 further comprising: a lid removably positioned on the upper edge 002 of the at least one sidewall 001.
However, ESCOBAR teaches (see Fig. 1, Fig. 3 below) a trash bin 10 further comprising: a lid 14 removably positioned on the upper edge X of the at least one sidewall Y to contain the trash and its associated odor (page 12, para. [0003], lines 7-9).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the trash bin 40 of MILLER with the lid 14 of ESCOBAR to contain the trash and its associated odor.


    PNG
    media_image3.png
    654
    410
    media_image3.png
    Greyscale



    PNG
    media_image4.png
    692
    466
    media_image4.png
    Greyscale


Regarding claim 14, MILLER (as applied to claim 11 below) teaches all the limitations of the claim.  MILLER fails to teach (see FIG. 1, FIG. 2 above) its method (page 5, col. 3, lines 33-56) further comprising the step of COVERING the interior volume 004 of the trash bin 40 with a lid.  Moreover, MILLER further fails to teach presence of a lid in its trash bin 40.
However, ESCOBAR teaches (see Fig. 1, Fig. 3 above) a trash bin 10 further comprising: a lid 14 removably positioned on the upper edge X of the at least one sidewall Y (covering its interior volume Z) to contain the trash and its associated odor (page 12, para. [0003], lines 7-9).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the trash bin 40 of MILLER with the lid 14 of ESCOBAR to contain the trash and its associated odor hence enabling the step of COVERING its interior volume 004.

Claims 11-13, 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over MILLER.
Regarding claim 11, MILLER (as applied to claim 1 above) teaches all the limitations of the claim.  MILLER further teaches (see FIG. 1, FIG. 2 above) a method (page 5, col. 3, lines 33-56) comprising the STEPS of: PLACING a supply of serially connected (page 4, col. 2, lines 64-67) liner bags 50 within a container 10 adapted to be mounted to at least one of a sidewall 001 and a bottom wall 52 of a trash bin 40; PULLING a leading liner bag 005 of the supply of serially connected (page 4, col. 2, lines 64-67) liner bags 50 from the container 10; LINING an interior volume 004 of the trash bin 40 with the leading liner bag 005; DISPOSING of trash (page 5, col. 3, lines 49-50) into the leading liner bag 005; LINING the interior volume 004 of the trash bin 40; PULLING the leading liner bag 005 with trash (page 5, col. 3, lines 49-50) therein from the interior volume 004 of the trash bin 40 and thereby PULLING a second liner bag serially connected (page 4, col. 2, lines 64-67) to the leading liner bag 005 from the container 10; SEPARATING the leading liner bag 005 with trash (page 5, col. 3, lines 49-50) therein from the second liner bag (page 4, col. 2, lines 64-67); and LINING the interior volume 004 of the trash bin 40 with the second liner bag (page 4, col. 2, lines 64-67).

Regarding claim 12, MILLER (as applied to claim 11 above) teaches all the limitations of the claim.  MILLER further teaches (see FIG. 1, FIG. 2 above) wherein the SEPARATING step (page 5, col. 3, lines 33-56) is accomplished outside of the interior volume 004 of the trash bin 40.

Regarding claim 13, MILLER (as applied to claim 11 above) teaches all the limitations of the claim.  MILLER further teaches (see FIG. 1, FIG. 2 above) wherein the PLACING step (page 5, col. 3, lines 33-56) further comprises placing a roll 006 of serially connected (page 4, col. 2, lines 64-67) liner bags 50 within the container 10 removably mounted to the bottom wall 52 of the trash bin 40.

Regarding claim 15, MILLER (as applied to claim 11 above) teaches all the limitations of the claim.  MILLER further teaches (see FIG. 1, FIG. 2 above) wherein the PLACING step (page 5, col. 4, lines 51-53) is accomplished when the container 10 is mounted to the bottom wall.

Regarding claim 16, MILLER (as applied to claim 11 above) teaches all the limitations of the claim.  MILLER further teaches (see FIG. 1, FIG. 2 above) wherein the PLACING step (page 5, col. 3, lines 33-56) is accomplished when the container 10 is not in the interior volume 004 of the trash bin 40.

Regarding claim 17, MILLER (as applied to claim 16 above) teaches all the limitations of the claim.  MILLER further teaches (see FIG. 1, FIG. 2 above) a MOUNTING step (page 5, col. 3, lines 33-56) of the container 10 with the supply of serially connected (page 4, col. 2, lines 64-67) liner bags 50 therein to one of the bottom wall 52 and sidewall 001.

Regarding claim 18, MILLER (as applied to claim 11 above) teaches all the limitations of the claim.  MILLER further teaches (see FIG. 1, FIG. 2 above) a FOLDING step (page 5, col. 3, lines 33-56) in an upper portion 007 of the leading liner bag 005 over an upper edge 002 of the sidewall 001.

Regarding claim 19, MILLER (as applied to claim 11 above) teaches all the limitations of the claim.  MILLER further teaches (see FIG. 1, FIG. 2 above) wherein (page 5, col. 3, lines 33-56) the second liner bag (page 4, col. 2, lines 64-67) remains connected to the leading liner bag 005 during the PULLING of the leading liner bag 005 with trash therein from the interior volume 004 of the trash bin 40.

Regarding claim 20, MILLER (as applied to claim 11 above) teaches all the limitations of the claim.  MILLER further teaches (see FIG. 1, FIG. 2 above) a PROTECTING step (page 5, col. 3, lines 33-56) for a remaining supply of liner bags 50 in the container 10 from contamination by the trash.
Moreover, MILLER does not describe the PROTECTING step as the instant claim.  However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide a PROTECTING step from contamination by the trash when enclosing the remaining supply of liner bags 50 within the container 10.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over MILLER, in view of Ker (U. S. Patent 5,322,180) hereinafter KER.
Regarding claim 6, MILLER (as applied to claim 1 above) teaches all the limitations of the claim.  MILLER fails to teach (see FIG. 1, FIG. 2 above) trash bin 40 wherein the container 10 further comprises: a box 12; a box lid 14 hingedly connected (via hinge 24) to the box 12; and a slot 22 located between the box lid 14 and an upper box 12 edge 16 through which the supply of serially connected liner bags 50 maybe dispensed from the container 10.
However, KER teaches (see FIG. 1, FIG. 3, FIG. 4, FIG. 5 below) trash bin 1 wherein the container 2, 3 further comprises: a box 2; a box lid 3 hingedly connected (via hinge 30) to the box 2; and a slot 5 located between the box lid 3 and an upper box 2 edge A through which the supply of serially connected liner bags 4 maybe dispensed from the container 2, 3 without being soiled by liquids from refuse (page 5, col. 1, lines 53-58).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the location of the slot 22 of MILLER with the location of the slot 5 of KER to dispense supply of serially connected liner bags 50 without being soiled by liquids from refuse.


    PNG
    media_image5.png
    601
    488
    media_image5.png
    Greyscale



    PNG
    media_image6.png
    314
    708
    media_image6.png
    Greyscale



    PNG
    media_image7.png
    553
    592
    media_image7.png
    Greyscale



    PNG
    media_image8.png
    423
    915
    media_image8.png
    Greyscale


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over MILLER, in view of view of Han (U. S. Patent Application Publication US 2014/0305946 A1) hereinafter HAN.
Regarding claim 7, MILLER (as applied to claim 1 above) teaches all the limitations of the claim.  MILLER fails to teach (see FIG. 1, FIG. 2 above) trash bin 40 wherein the at least one sidewall 001 has a generally oval cross-sectional configuration.
However, HAN teaches (see FIG. 4, FIG. 7a, FIG. 7b below) trash bin 6 wherein the at least one sidewall 10 has a generally oval cross-sectional configuration to pair with its lid 2 and conceal sight (page 2, para. [0019], lines 1-8) of its contents 8.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the at least one sidewall 001 of MILLER with the at least one sidewall 10 of HAN to pair with its lid and conceal sight of its contents.
Furthermore, a change in form or shape (such trash bin 40 with the at least one sidewall 001 having generally oval cross-sectional configuration) is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ47.


    PNG
    media_image9.png
    519
    599
    media_image9.png
    Greyscale



    PNG
    media_image10.png
    707
    785
    media_image10.png
    Greyscale



    PNG
    media_image11.png
    603
    726
    media_image11.png
    Greyscale


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over MILLER, in view of HAN, in further view of KER.
Regarding claim 9, MILLER teaches (see FIG. 1, FIG. 2 above) a trash bin 40 comprising: a bottom wall 52; a sidewall 001 extending upwardly from the bottom wall 52 and having an upper edge 002 spaced from the bottom wall 52 and defining an opening 003 of the trash bin 40; a box 12 removably mounted to the bottom wall 52 of the trash bin 40; a box lid 14 hingedly connected (via hinge 24) to the box 12; a roll of serial connected liner bag 50 housed within the box 12, a leading liner bag 005 of the roll of serially connected liner bags 50 extending from the box 12 to line the bottom wall 52 and the sidewall 001, the leading liner bag 005 adapted to receive therein refuse inserted through the opening 003 of the trash bin 40.  MILLER fails to teach presence of a lid removably positioned on the upper edge 002 of the sidewall 001; wherein the bottom wall 52, the sidewall 001 and the lid combine to define an interior volume 004 of the trash bin 40.  MILLER further fails to teach presence of a slot located between the box lid 14 and an upper box 12 edge through which the roll roll of serially connected liner bags 50 may be dispensed from the box 12.
However HAN teaches presence (see FIG. 4, FIG. 7a, FIG. 7b above) in a trash bin 6 of a lid 2 removably positioned on the upper edge 24 of the sidewall 10 to conceal sight (page 2, para. [0019], lines 1-8) of the contents 8 in its interior volume.;
However KER teaches presence (see FIG. 1, FIG. 3, FIG. 4, FIG. 5 above) in box 2, 3 of a slot 5 located between the box lid 3 and an upper box 2 edge A through which the roll of serially connected liner bags (page 5, col. 2, lines 28-30) may be dispensed from the box 2, 3 without being soiled by liquids from refuse (page 5, col. 1, lines 53-58).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the trash bin 40 of MILLER with the lid 2 of HAN to define and conceal sight of its interior volume 004.
Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the location of the slot 22 in the box 12 of MILLER with the location of the slot 5 of KER from which the roll of serially connected liner bags 50 may be dispensed from without being soiled by liquids from refuse.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Westermann et. al. (U. S. Patent Application Publication US 2005/0029281 A1): Teaches a “trash container” with similar characteristics as the claimed invention.
Ivens et. al. (U. K. Patent Application GB 2,332,189 A): Teaches a “trash container” with similar characteristics as the claimed invention.
Issa (U. S. Patent 11,453,549): Teaches a “trash container” with similar characteristics as the claimed invention.

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCOS JAVIER RODRIGUEZ MOLINA whose telephone number is (571) 272-8947.  The examiner can normally be reached M-F: 7:30 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANTHONY D. STASHICK can be reached on (571) 272-4561.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/M.J.R.M./

/Anthony D Stashick/Supervisory Patent Examiner, Art Unit 3735